DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
Independent claim 1 is allowable. The restriction requirement between species of landing layer material, as set forth in the Office action mailed on June 07, 2021, has been reconsidered in view of the allowability of claims to the elected invention pursuant to MPEP § 821.04(a). The restriction requirement is hereby withdrawn as to any claim that requires all the limitations of an allowable claim. Specifically, all four election of species requirements are withdrawn.  Claim 15 is no longer withdrawn from consideration.
In view of the above noted withdrawal of the restriction requirement, applicant is advised that if any claim presented in a continuation or divisional application is anticipated by, or includes all the limitations of, a claim that is allowable in the present application, such claim may be subject to provisional statutory and/or nonstatutory double patenting rejections over the claims of the instant application.
Once a restriction requirement is withdrawn, the provisions of 35 U.S.C. 121 are no longer applicable. See In re Ziegler, 443 F.2d 1211, 1215, 170 USPQ 129, 131-32 (CCPA 1971). See also MPEP § 804.01.
EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

Authorization for this examiner’s amendment was given in an interview with Yan Jiang on March 24, 2022.
The amendment below is made relative to the claim set submitted with the after-final amendment of March 21, 2022 which has been entered.  The claim set submitted on March 25, 2022 reflects what was agreed upon during the interview of March 24, 2022.  The claim set of March 25 was not submitted as a supplemental amendment and it is not in proper form, as it includes the mark-up additions of the previously filed after-final amendment.  Therefore, the March 25th claim set that accompanied the miscellaneous incoming letter will not be entered in favor of the following Examiners amendment,
The application has been amended as follows:

1. (Currently amended) A method for forming a patterned structure, the method comprising the steps of:
introducing a vapor of an iodine-containing etching compound into a reaction chamber containing a substrate having a silicon-containing film disposed thereon and a patterned mask layer disposed on the silicon-containing filmnHxFylz, wherein 4 ≤ n ≤ 10, 0 ≤ x ≤  21, 0 ≤ y ≤ 21, and 1 ≤ z ≤ 4;
introducing an inert gas into the reaction chamber, wherein the inert gas is selected from the group consisting of He, Ar, Xe, Kr, Ne and N2;
activating a plasma to produce an activated iodine-containing etching compound; and
allowing an etching reaction to proceed between the activated iodine-containing etching compound and the silicon-containing film to selectively etch the silicon-containing film from the patterned mask layer, thereby forming the patterned structure.

2. (Original) The method of claim 1, further comprising the step of introducing an oxidizer into the reaction chamber, wherein the oxidizer is selected from O2, O3, CO, CO2, NO, N2O, NO2, H2O, H2O2, COS, SO2 and combinations thereof.

3. (Canceled)

4. (Original) The method of claim 1, wherein the iodine-containing etching compound is C4F9I or its isomers.

5. (Currently amended) The method of claim 1, wherein the silicon-containing film comprises a layer of silicon oxide (SiO), silicon nitride (SiN), crystalline Si, poly-silicon (p-Si), , aObHcCdNe, where a>0; b, c, d and e ≥ 0, alternating SiO and SiN (ONON) layers, and alternating SiO and p-Si (OPOP) layers.

6. (Currently amended) The method of claim 5, wherein the silicon-containing film optionally contains a dopant selected from B, C, P, As, Ga, In, Sn, Sb, Bi, or combinations thereof.

7. (Previously presented) The method of claim 5, wherein an etch rate of etching the silicon oxide layer using the iodine-containing etching compound is higher than an etch rate of etching the silicon oxide layer using as an alternative etching gases cC4F8, C4F6, CF4, CH3F, CF3H, CH2F2, and combinations thereof.

8. (Original) The method of claim 5, wherein the iodine-containing etching compound plasma etches the alternating SiO and SiN (ONON) layers having a selectivity between approximately 1:2 to approximately 2:1 with respect to the SiO layer versus SiN layer.

9. (Original) The method of claim 5, wherein the iodine-containing etching compound plasma etches the alternating SiO and SiN (ONON) layers having a selectivity of approximately 1:1 with respect to the SiO layer versus SiN layer.



11. (Previously presented) The method of claim 5, wherein the iodine-containing etching compound plasma etches the alternating SiO and p-Si (OPOP) layers having a selectivity of approximately 1:1 with respect to the SiO layer versus p-Si layer.

12. (Original) The method of claim 1, wherein the patterned mask layer is an amorphous carbon layer, a doped amorphous carbon layer, a photoresist layer, an anti- reflective layer, an organic planarization layer, and combinations thereof.

13. (Original) The method of claim 1, wherein the activated iodine-containing etching compound selectively etches the silicon-containing film from a landing layer located at the bottom of the silicon-containing film to be etched.

14. (Original) The method of claim 13, wherein the landing layer is a metal layer selected from W, Cu, Al, Ru, Pt, Ti, Ta, Ni, Co, Mo, Mn, Nb, Cr, Rh, Pd, Ir, V, Au, Ag or combinations thereof.



16. (Original) The method of claim 1, wherein the patterned structure formed in the silicon-containing film has an aspect ratio between approximately 1:1 and approximately 200:1.

17. (Currently amended) A method of reinforcing and a patterned mask layer and the patterned mask layer while forming a patterned structure in a substrate, the method comprising:
introducing a vapor of an iodine-containing etching compound into a reaction chamber containing a substrate having a silicon-containing film disposed thereon and the patterned mask layer disposed on the silicon-containing film nHxFylz, wherein 4 ≤ n ≤ 10, 0 ≤ x ≤  21, 0 ≤ y ≤ 21, and 1 ≤ z ≤ 4;
introducing an inert gas into the reaction chamber, wherein the inert gas is selected from the group consisting of He, Ar, Xe, Kr, Ne and N2; and
selectively etching the silicon-containing film from the patterned mask layer to form the patterned structure using an activated iodine-containing etching compound formed by activating a plasma,


18. (Original) The method of claim 17, wherein the iodine-containing etching compound is C4F9I or its isomers.

19. (Currently amended) A method of increasing etch resistance of a patterned mask layer in a process of forming a patterned structure in a substrate, the method comprising:
introducing a vapor of an iodine-containing etching compound into a reaction chamber containing a substrate having a silicon-containing film disposed thereon and the patterned mask layer disposed on the silicon-containing film nHxFylz, wherein 4 ≤ n ≤ 10, 0 ≤ x ≤ 21,  0 ≤ y ≤ 21, and 1 ≤ z ≤ 4;
introducing an inert gas into the reaction chamber, wherein the inert gas is selected from the group consisting of He, Ar, Xe, Kr, Ne and N2;
activating a plasma to produce an activated iodine-containing etching compound capable of doping iodine into the patterned mask layer; and
implanting iodine ions from the activated iodine-containing etching compound into the patterned mask layer while selectively etching the silicon-containing film from the patterned mask layer to form the patterned structure,


20. (Original) The method of claim 19, wherein the iodine-containing etching compound is C4F9I or its isomers.


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Allan W Olsen whose telephone number is (571)272-1441. The examiner can normally be reached variable; M-F 9-7.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Parviz Hassanzadeh can be reached on 571-272-1435. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-

ALLAN W. OLSEN
Primary Examiner
Art Unit 1716



/Allan W. Olsen/Primary Examiner, Art Unit 1716